United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.C., Appellant
and
DEPARTMENT OF THE AIR FORCE,
DOBBINS AIR FORCE BASE, GA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 08-912
Issued: September 2, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On February 6, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated January 7, 2008, which denied his claim for a
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
schedule award issue in this case.
ISSUE
The issue is whether the Office properly denied appellant’s claim for a schedule award
for hearing loss.
FACTUAL HISTORY
On June 5, 2007 appellant, then a 52-year-old firefighter, filed a claim alleging that he
sustained permanent hearing loss while in the performance of duty. He became aware of his
hearing loss on the July 15, 2002 and realized that his hearing loss was caused or aggravated by
his employment on July 15, 2002. Appellant retired on May 31, 2007.

The employing establishment submitted records from its hearing conservation program
and advised that appellant was a participant in the program since July 24, 2000. The records
revealed that the duration of appellant’s exposure to hazardous noise was from June 6, 1983 to
June 7, 2005. On May 29, 2001 appellant was advised that the audiograms performed in
conjunction with the hearing conservation program revealed a significant threshold shift. The
employing establishment submitted copies of audiograms taken from June 19, 1989 to May 1,
2006 which revealed progressive bilateral high frequency hearing loss. The employer also
submitted historical noise survey data which revealed noise levels for equipment used in the shop
where appellant worked ranging from 88 to 109 decibels and noise dosimetry conducted in
June 2002 resulted in levels of 102 decibels which exceed the threshold limit value of 85. The
employing establishment noted that appellant was provided with protective foam earplugs from
1989 to 2007 and earmuffs starting in 1987.
By letter dated October 12, 2007, the Office referred appellant to Dr. Jeffrey Kunkes, a
Board-certified otolaryngologist, for otologic examination and audiological evaluation. The
Office provided Dr. Kunkes with a statement of accepted facts, available exposure information,
and copies of all medical reports and audiograms.
Dr. Kunkes performed an otologic evaluation of appellant on November 1, 2007 and
audiometric testing was conducted on the doctor’s behalf on the same date. Testing at the
frequency levels of 500, 1,000, 2,000 and 3,000 revealed the following: right ear 10, 10, 10 and
10 decibels; left ear 15, 10, 10 and 15 decibels. Dr. Kunkes determined that appellant sustained
noise-induced high frequency sensorineural hearing loss. He indicated that the sensorineural
hearing loss was due to noise exposure encountered in appellant’s employment above the
accepted level which caused temporary and permanent threshold changes. Dr. Kunkes advised
that there was no other relevant history implicated to cause the existing hearing loss. He found
no evidence of ratable disability and recommended appellant be rechecked in one year.
On November 19, 2007 the Office accepted appellant’s claim for bilateral hearing loss.
On December 18, 2007 appellant filed a claim for a schedule award.
On January 3, 2008 an Office medical adviser reviewed Dr. Kunkes’ report and the
audiometric test of November 1, 2007 to determine if appellant’s hearing loss was ratable for
schedule award purposes. The medical adviser concluded that, in accordance with the American
Medical Association, Guides to the Evaluation of Permanent Impairment, (5th ed. 2001)
(A.M.A., Guides), that appellant had zero percent monaural hearing loss in the left and right ear
and zero percent bilateral sensorineural hearing loss. The medical adviser determined that
appellant’s hearing loss was not severe enough to be ratable for a schedule award after applying
the Office’s current standards for evaluating hearing loss to the results of the November 1, 2007
audiogram.
By decision dated January 7, 2008, the Office determined that the hearing loss was
employment related but not severe enough to be considered ratable for purposes of a schedule
award.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulation2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.3
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.4 Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second,
the losses at each frequency are added up and averaged.5 Then, the “fence” of 25 decibels is
deducted because, as the A.M.A., Guides points out, losses below 25 decibels result in no
impairment in the ability to hear everyday speech under everyday conditions.6 The remaining
amount is multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.7 The
binaural loss is determined by calculating the loss in each ear using the formula for monaural
loss; the lesser loss is multiplied by five, then added to the greater loss and the total is divided by
six to arrive at the amount of the binaural hearing loss.8 The Board has concurred in the Office’s
adoption of this standard for evaluating hearing loss.9
ANALYSIS
The Office referred appellant to Dr. Kunkes for otologic examination and audiological
evaluation. Dr. Kunkes determined that appellant’s hearing loss was work related and the Office
accepted bilateral hearing loss.
When appellant claimed a schedule award for hearing loss, an Office medical adviser
applied the Office’s standardized procedures to the November 1, 2007 audiogram performed for
Dr. Kunkes. Testing for the right ear at the frequency levels of 500, 1,000, 2,000 and 3,000
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999).

3

Id. See B.C., 58 ECAB ___ (Docket No. 06-925, issued October 13, 2006).

4

A.M.A., Guides 250 (5th ed. 2001).

5

Id.

6

Id.

7

Id.

8

Id.

9

Donald E. Stockstad, 53 ECAB 301 (2002); petition for recon. granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002).

3

cycles per second revealed decibels losses of 10, 10, 10 and 10 respectively. These decibels
were totaled at 40 and were divided by 4 to obtain an average hearing loss at those cycles of
10.00 decibels. The average of 10.00 decibels was then reduced by 25 decibels (the first 25
decibels were discounted as discussed above) to equal zero, which was multiplied by the
established factor of 1.5 to compute a zero percent loss of hearing for the right ear. Testing for
the left ear at the frequency levels of 500, 1,000, 2,000 and 3,000 hertz revealed decibels losses
of 15, 10, 10 and 15 respectively. These decibels were totaled at 50 and were divided by 4 to
obtain the average hearing loss at those cycles of 12.50 decibels. The average of 12.50 decibels
was then reduced by 25 decibels (the first 25 decibels were discounted as discussed above) to
equal 0 which was multiplied by the established factor of 1.5 to compute a 0 percent hearing loss
for the left ear.
The Board finds that the Office medical adviser applied the proper standards to the
findings stated in Dr. Kunkes’ report and the November 1, 2007 audiogram. The result is a zero
percent monaural hearing loss and a zero percent binaural hearing loss as set forth above. While
appellant has an employment-related hearing loss, it is not ratable, for schedule award purposes,
under the uniform standards that the Office applies to all schedule award claims for hearing loss.
Consequently, appellant is not entitled to a schedule award for his hearing loss.
CONCLUSION
The Board finds the Office properly denied appellant’s claim for a schedule award for
hearing loss.
ORDER
IT IS HEREBY ORDERED THAT the January 7, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 2, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

